PER CURIAM.
We agree that the claimant is entitled to temporary partial disability benefits but conclude that the judge of compensation claims erred in computing the period of time in which those benefits were due. The claimant reached overall maximum medical improvement on January 23, 1997, *335when she recovered from her foot injury. There is some testimony that she did not recover from her wrist injury until May 27, 1997, but it is clear from the record that this testimony relates- to a pre-existing arthritis condition unconnected with the industrial accident. The claimant had reached maximum medical improvement from the work-related injury to her wrist long before the date applicable to her foot injury. Therefore, the judge of compensation claims should have awarded temporary partial disability payments through January 23, 1997, the date of overall maximum medical improvement. We find no error in any other aspect of the order.
Affirmed in part and reversed in part.
BOOTH, BENTON and PADOVANO, JJ., concur.